PER CURIAM.
This appeal by the respondent from a decree for a money award to the libellant in a proceeding in admiralty having been *234heard and considered upon the record and upon the oral arguments and briefs of the proctors; and it appearing to this court that the findings of fact of the district court upon which the liability of respondent for damages was rested are supported by substantial evidence and are not clearly erroneous; and it further appearing that the findings of fact upon the 'issue of damages as contained in the report of the special master, which report was approved by the district judge, are supported by substantial evidence and are not clearly erroneous; and no error of law being revealed in the proceedings below, the final decree of the district court entered January 3, 1944, is affirmed.